        Case 3:18-cr-00319-MO          Document 245       Filed 01/21/20      Page 1 of 2




                             UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

                                    PORTLAND DIVISION

UNITED STATES OF AMERICA,                            Criminal Case No. 3:18-CR-00319-MO

                      Plaintiff,
                                                     SUPPLEMENTAL JURY TRIAL
                                      v.             MANAGEMENT ORDER REGARDING
                                                     USE OF THE JERS SYSTEM
MARK LEROY DENCKLAU, et al.,

                      Defendants.



       To facilitate the use of the Jury Evidence Recording System (JERS) during trial in this action:

       At the Pretrial Conference the parties must submit their trial exhibits to the Court in

electronic form. The requirements for electronic trial exhibits are posted in the Submission

Requirements for Electronic Trial Exhibits document located on the Court's website,

ord.uscourts.gov, under the “For Attorneys” tab and JERS menu. The Court reminds the parties that,

while many exhibits may be pre-admitted, only those exhibits actually used in trial during witness


Page 1 - SUPPLEMENTAL JURY TRIAL MANAGEMENT ORDER REGARDING USE OF THE JERS SYSTEM
         Case 3:18-cr-00319-MO          Document 245         Filed 01/21/20     Page 2 of 2




examination and published to the jury will be sent to the jury during their deliberations.

Accordingly, the Court encourages the parties to only submit electronic trial exhibits that they plan to

use during trial.

        Parties need not change the naming of their files to use JERS; however, the name of the file

in the text list must be the same as the name of the file on the flash drive submitted to the Court.

Because the jury will see the file name of the exhibit, the parties are cautioned to use neutral names

for their exhibits, e.g. do not use the name “the smoking gun.” If the Court deems the file names too

prejudicial, the jury will see only the number of the exhibit, not the file name. If an exhibit exceeds

JERS file-size capacity, the parties can proceed one of two ways. Split the exhibit into parts by re-

encoding the large file into several files. The split files then become exhibit 1a, 1b, 1c, and so on.

Or the parties may request, if splitting the file is impossible, that the file be made available for

viewing as a single exhibit outside of JERS but on the JERS cart using the windows media player. It

is possible to make other oversized files such as spreadsheets available outside of JERS, but if the

oversized file results from difficulty converting the file into a pdf, the parties must resolve this issue.

Exhibits outside of JERS are reserved for true oversized files.


        DATED this      21st day of January, 2020.


                                               /s/ Michael W. Mosman
                                               Michael W. Mosman
                                               Chief United States Judge




Page 2 - SUPPLEMENTAL JURY TRIAL MANAGEMENT ORDER REGARDING USE OF THE JERS SYSTEM
